UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. SACV 19-1321 CJC (MRW) Date October 24, 2019
Title Jimenez v. Pfeiffer
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge

 

Veronica Piper

 

Deputy Clerk

Attorneys for Petitioner: Attorneys for Respondent:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. In August 2019, the Attorney General moved to dismiss this habeas action on

numerous procedural and substantive grounds. (Docket # 8.) The Court ordered
Petitioner to respond to the motion or take other appropriate action by October 4. (Docket
#10.) To date, Petitioner has not filed any response to the motion or the Court’s order.

2. Petitioner is ordered to show cause why the motion should not be granted for
the grounds stated by the Attorney General and for Petitioner’s failure to oppose the
motion pursuant to Local Rule 7-12. Petitioner’s response to the OSC and his substantive
response to the motion are due by or before November 15, 2019.

 

Petitioner is advised that the failure to respond to this order will lead the
Court to conclude that the motion is unopposed under Local Rule 7-12, and the
action will be dismissed on that basis and under Federal Rule of Civil
Procedure 41 for failure to prosecute the action. Applied Underwriters, Inc. v.
Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
